Citation Nr: 0502955	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-19 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for heart disability, 
including as secondary to due to diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus, 
including as secondary to exposure to herbicides.

3.  Entitlement to service connection for respiratory 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1962 
until March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for heart 
disability, diabetes mellitus, and respiratory disability.

The appellant requested a hearing in this case; however, he 
subsequently withdrew such request in July 2003.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.   


REMAND

The appellant contends that he incurred diabetes mellitus as 
the result of his exposure to herbicides.  He argues that 
although he served in the U.S. Air Force and was not 
stationed in Vietnam, he served on aircraft which would stop 
and remain in Vietnam for periods of several days, thus 
exposing him to herbicides.  

The law provides that service connection may be established 
for a current disability on the basis of a presumption under 
the law that certain diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2004).  
Moreover, the law requires that diabetes mellitus must 
manifest itself to a degree of 10 percent or more at anytime 
after the appellant's presumed exposure to herbicide agents 
during active service.  38 U.S.C.A. § 1116 (West 2002).


He also argues that he has a heart disability (myocardial 
infarction) and a respiratory disorder (chronic obstructive 
pulmonary disease and asthma), which he contends were 
incurred as a result of diabetes mellitus.   38 C.F.R. § 
3.310(a) (2004) (Secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury").  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

The appellant is competent to report instances of his 
military service - in this case, that he was in Vietnam 
overnight as part of an aircrew.  His report is presumed 
credible for the limited purpose of development of the claim.  
See generally 
Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993).  However, 
after development of the claim, the Board is required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997).

The appellant's account of having periodically been in 
Vietnam as part of an aircrew has not been developed.  The 
appellant requests that VA obtain the appellant's flight 
records surrounding his assignment from January 1963 to 
February 1965 with the "3rd A&E Maint Sq" in Yokota, Japan.  
Accordingly, as discussed below, the Board finds that 
additional development is required under the circumstances of 
this case.

With respect to the appellant's claim of entitlement to 
service connection for respiratory disability and a cardiac 
disorder, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).
In this regard, and although the Board has not reviewed the 
claims folder with a view towards disposition of the ultimate 
merits of the claim, the record indicates that the appellant 
has not produced any medical opinions indicating that the 
respiratory disorder and the cardiac disorder were caused by 
any incident of military service, or by diabetes mellitus.  

However, because the appellant's claim of service connection 
for diabetes mellitus remains open, his claims of secondary 
service connection for a respiratory disorder and a cardiac 
disorder cannot be adjudicated at this time.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)(Regarding the 
adjudication of claims that are inextricably intertwined).  
That observed, because the question of causality of diseases 
is one that requires competent medical evidence, it is the 
appellant's predicate obligation to submit competent evidence 
of a linkage between some incident of military service and 
the current disorder.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a) (2004).  It is well-established that  laypersons, 
such as the appellant, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, this case is remanded for the following:

1.  The appellant should be notified that 
the duty to assist in the development and 
adjudication is not a one-way street, and 
the appellant must cooperate with the 
RO's efforts in developing this claim, 
which includes, under the circumstances 
of this case, providing any requested 
information and attending any VA 
examinations.  Further, under the VCAA, a 
claimant for VA benefits has the 
responsibility to present and support the 
claim.  38 U.S.C. §  5107(a); Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996); 38 
C.F.R. §§ 3.158, 3.655 (2004).

2.  The appellant should be requested to 
provide the specific dates, locations, number 
of flights/occurrences, types of aircraft 
utilized, and the duration of any layovers 
made within the Republic of Vietnam while 
participating in missions, which originated 
from Yokota Air Force Base, Japan.  The 
appellant should also submit any other 
relevant information, to include lay or buddy 
statements, regarding his claimed exposure to 
Agent Orange while in service.  

3.  If, and only if, the RO determines that 
the appellant has provided sufficient details 
as to his alleged exposure to herbicides, 
then the RO shall make an attempt to verify 
the appellant's alleged exposure to 
herbicides by referring such claim to an 
appropriate agency or entity.

4.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If appropriate, the RO 
will afford the appellant clarifying VA 
medical "nexus" examinations as to the 
claims pertaining to a respiratory disorder 
and a cardiac disorder.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

5.  Following the development outlined above, 
the appellant's claims of entitlement to 
service connection for diabetes mellitus, a 
respiratory disability and a cardiac disorder 
should be reconsidered.  If any of the 
benefits sought on appeal remain denied, then 
the appellant and his representative should 
be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


